The petition and agreed statement of facts in this case request our opinion as to the amount of rent to be paid to Jeannette B. Whipple under the following provisions of the will of the late Henry E. Whipple, viz.:
"I give unto my Doughter Lydia Wolford (the wife James A. Wolford) My Hous and lot on Brighton Street, it being all my real estate I give unto my Doughter all of my personal estate to be hers her heirs and assigns for ever boath real and personal — with the follow considerintions my will is that my wife Jenet B. Whipple shall have two thirds of the rent of my house payed to her every month to hers as long as she lives or remains my widow."
From the language above quoted, the court is of the opinion that said Jeannette B. Whipple, the widow of the testator, is entitled to two-thirds of the gross rent of the house aforesaid during life or widowhood, it being apparent that the remaining one-third of the rent was deemed to be adequate to pay the taxes and other expenses incidental to the care and preservation of said estate.
Decree accordingly.